Case 20-20666-CMB    Doc 77   Filed 06/22/20 Entered 06/22/20 16:36:51    Desc Main
                              Document     Page 1 of 2



                                                                               N
                IN THE UNITED STATES BANKRUPTCY COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA
__________________________________________
                                           )
IN RE:                                     ) Bankruptcy No. 20-20666-CMB
                                           )
ROBERT B. STEIN,                          )  Chapter 13
                                          )
      Debtor.                             )
__________________________________________)
                                          )
ROBERT B. STEIN,                          )  Related to Doc. No. 34
                                          )
      Movant,                             )
                                          )
            v.                            )
                                          )
AUTO USE, BANK OF AMERICA, BECKET )
& LEE, CHRISTOPHER A. DENARDO, ESQ.,       )
COUNTRYWIDE HOME LOANS SERVICING             )
LP, CREDIT ONE BANK, ECAST SETTLEMENT        )
CORP., EXCELLA HEALTH MEDICAL GROUP,         )
FAY SERVICING, LLC, FIRST ENERGY,            )
HARVEST ASSOCIATES INC., INTERNAL            )
REVENUE SERVICE, JEFFERSON CAPITAL           )
SYSTEMS, LLC, LVNV FUNDING, NORWIN           )
SCHOOL DISTRICT, PEOPLES GAS, PYOD           )
LLC, QUANTUM3 GROUP LLC, REC MGMT            )
SVC, SANTANDER CONSUMER USA, US              )
DEPARTMENT OF EDUCATION, WEST PENN           )
POWER, WILMINGTON TRUST, NATIONAL            )
ASSOCIATION, AS TRUSTEE, AND RONDA J.        )
WINNECOUR, ESQUIRE, CHAPTER 13               )
TRUSTEE,                                  )
                                          )
      Respondents.                        )
__________________________________________)

                                      ORDER

      AND NOW, this 22nd day of June, 2020, the Debtor having filed Debtor’s Amended
Motion to Impose the Automatic Stay Under §362 (“Motion,” Doc. No. 34) and only one
response (Doc. No. 44) to the Motion having been filed by Wilmington Trust, National


                                         1
Case 20-20666-CMB       Doc 77   Filed 06/22/20 Entered 06/22/20 16:36:51            Desc Main
                                 Document     Page 2 of 2


Association, not in its Individual Capacity, but solely as Trustee for MFRA Trust 2014-2
(“Wilmington”), and without any objections by any other parties, and whereas the Debtor and
Wilmington are attempting to resolve Wilmington’s objections to the instant Motion and
Wilmington’s pending motion for relief from stay (Doc. No. 17) by way of consent order,
       It is hereby ORDERED, ADJUDGED, AND DECREED that:
   1. The Motion is GRANTED to the extent provided herein.
   2. The automatic stay is hereby imposed as to all named respondents except Wilmington.
   3. As to Wilmington, the extent of the automatic stay shall be determined by further order of
       Court.



                                                   __________________________________
                                                   Carlota M. Böhm
                                                   Chief United States Bankruptcy Judge

                                                   FILED
                                                   6/22/20 4:30 pm
                                                   CLERK
                                                   U.S. BANKRUPTCY
                                                   COURT - WDPA




                                               2
